DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 November 2021, where:
Claims 1-3, 7, 10-13, 15, and 17-18 have been amended;
Claim 8 has been cancelled;
Claims 1-7 and 9-20 pending in this Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct typographical errors: 
IN THE CLAIMS
Claim 1, line 5 has been amended to read:
	-- said base assembly, with said hanger comprises an integrally –
Claim 11, line 3 has been amended to read:
	-- hanger comprises an integrally formed cam arranged at least --
Claim 13, line 3 has been amended to read:
	-- cam and the inside surface of said hollow section. --
Claim 18, line 6 has been amended to read:
	-- comprises an integrally formed cam that extends at least --
Claim 19, line 1 has been amended to read:
	-- The skateboard of claim 18, wherein said --
Claim 20, line 2 has been amended to read:
	-- comprises a turn limit to limit the extent to which said truck can –
Allowable Subject Matter
Claims 1-7 and 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: in rec claims 1 and 11, where the hanger includes an integrally formed cam that extends partially within a hollow housing section, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618